279



      OFFICE       OF   THE      ATTORNEY        GENERAL      OF   TEXAS
                                     AUSTIN




Aionorabla   Ciao. d.      Sheppard
C;o~.ptrollw cif Public           Accounts
rufitln,  Texas




             Yaw        letter    of                    is    quetad    belort


                                                          e to the Cormp-
                                                          tion, latural
                                                 i9lslon,   there fol-
                                                 itemizationa    and thm


                                               ono~ perdent    of all




                                                and only the items
                                       shall    be paid.*

                    II follows         the paragraph1

                      *'Audit and extinati’cn fees  ae
               prorided   by lnw tagether with balmccs
               on hand at August 31, 1943, and August
               31, 1944, are hereby ap~opriatcd    to
               the Gamptaoller  te be used only as
               itemized  herein ifi mking audits.'
                                                                 :


                                                                     .   280
t)cnarublQ   (ieo, II. ZAoppard   - page   2




              "It is to this last quoted       paragraph
      that    thin Inquiry is wader

            *Sina   there are no itemnixed appro-
      priations   li.steA against the apprapriation
      iale by this paragraph,     will it be consid-
      ered a lump sum appropriation     as definad
      in your Oyinioa    x0. +s5mr

              S(Pha audit and examination     fQeS abate
               described   are prcirlded far in Section
               6, Artiole IL, tiouse till1 8, pegulsr
               &Wssioa   of the party-•e9enth   Lepisla-
               ture .)*


              Section 6, Artlole 2, tiouae Dill 8, Hegular
session,     49th Legislature,, protides as followor

            *If any person shall riolate any of the
      prorisions   heraol,    he shall forfeit to the
      State OS Yexns as a penalty not 1sSS than
      One tlundred Dollars      ($100) far each riolation
      ma each day*8 riolatfon shall constitute a
      separats   0Sfense.     The Btate shall bare a
      prior lisn for all delinquent         taxes, penol-
      ties, and interest      on all property and equip-
      rent used by the produaer        OP gas in his buSi-
      nest of' producing     gas, and iP any produaar       of
      gas shall fail to remit the proper taxes,
      penalties,   and interest due, or any of them,
      the Comptroller      may employ auditors     or other
      persons to ascertain       the correct amount due,
      and the produaer      of gas shall be liable, as
      an additional    penalty,    for the reasonable     ex-
      penso    or the reasonable      ralue of wab     ser-
      rlcea of' rcpresentstiras       of the Comptroller,
      Incurred   in such imesttigation        and auditj
      prorided,   that all funds collected        for audits
      and exotinations      shall be placed in a gas
      audit  fund in the TrQcrsury and shall conrti-
      tute a revolving      fund rhiah may be used from
       time to time by the Comptroller         in raking
      such audits in addition        to the general ap-
      proprlation    msde for such purpose,       and all
      of+ said funds to Be placed in said gas audit
      Pund ore hereby apyropriatd          for Such pmyose.
Boaorable      Gee.     II. Sheppard       - p&35        3




     The Attorney   Cenoral shall   file suit in
     the naw    of the State of Texas for all
     delinquent   taxes, penalties,   an13 other
     aamants due, and for the enf’oroemnt       of
     all, 1Leas under tJJls larg and the venue
     of any such suit is hereby fixed in
      Travie        County    .@



               ln     our    opinion,     the audit          and   examination
feea are appropriated in lwup sws to be experaed av
providad by law. The reasaning of'Opinion X0. O-S!?,+w
is appliaable          here.       In   that   opinion       me    said1


            vS0 itemization   iv found.  Does this man
      that no appropriation    et tb4 fund iv made?  If’
      60, rhat purpose aan the Legislature    bare had
      tn enacting   the rider?

              *In our opinion,    the language     of tha rider
      is subject to tuo constructions.            It rvay mean
      thbt only the awounta ittgiatd ar0 appropriated,
      in rhlah event, of aourse, there is no apprapria-
      tion made.       Or it may mean that the Pees are rp-
      propribted     in lump sum Par adednistwing         the aat,
      such expenditures      fro= the appropriation       to be
      llmittd to the purposes and amounts indiaated in
      lruah itess    csv the Legislaturv    might   provide.    fn
      the first a&60, the oordv *a$ itevdzed herein*
      are regarded      as ovm~oaents   of the appropriation
      itself 8 in the secoti, as mords ei UmitatSon,
      controlling      the expenditurv   of the lump sum ap-
      propriation. Given the second eonvtruotioa,              the
      failure te pro-Ida item indiaates a legivlatlve
      purpose     not to lindt the expenditure       of the lunrp
      Sum P~pWqWiatiO~,       but t0 bllOa:    it6 CXp&tiitUrV
      in the discretion      of the Cormlrsion      for expenses
      lnvolri%I in administering       the law.


                lue
                ar5 perauadvd     that the second is the
      aorreat construction.       fbus interpreted,  the
      rider has wvaming~     qivcn the first aomvtruct-
      ion, it is  nu g a to r yand no rewon   aan be as-
.




    iiowrable oeo. h. z#Mpprr\l- page 4



         llgned why tbe Legislature  should   have   in-
         corporatul it la the bill.’